 

Exhibit 10.1

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by Ritchie Bros. Auctioneers (America) Inc. (the
"Company") of the Executive Nonqualified Excess Plan ("Plan").

 

WITNESSETH:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the

Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

__(a) Company.

 

XX(b) The administrative committee appointed by the Board to serve at the
pleasure of the Board.



 

__(c) Board.

 

__(d) Other (specify): _____________________________.

 

 

 

 

2.8Compensation: The "Compensation" of a Participant shall mean all of a
Participant's:

 

XX(a) Base salary.

 

XX(b) Service Bonus.

 

XXService Bonus earned from 1/1 – 12/31, paid on or around first quarter of the
following Plan Year.

 

__Service Bonus earned each calendar quarter, paid on or around the following
calendar quarter.



 

__Service Bonus with no defined earnings period (e.g.: a “spot bonus”).



 

XX(c) Performance-Based Compensation earned in a period of 12 months or more.

 

XXPerformance Based Bonus earned from 1/1 – 12/31, paid on or around first
quarter the following Plan Year and whose elections must be made no later than
6/30 of the Plan Year it is earned.

 

__Performance Based Bonus earned from _______, paid on or around _________ the
following Plan Year and whose elections must be made no later than _____ of the
Plan Year it is earned.

 

__(d) Commissions.

 

__(e) Compensation received as an Independent Contractor reportable on Form
1099.

 

__(f) Other: ___________________________.

 

2.9Crediting Date: The Deferred Compensation Account of a Participant shall be
credited as follows:

 

Participant Deferral Credits at the time designated below:

 

XX(a) On any business day as specified by the Employer.

 

__(b) Each pay day as reported by the Employer.

 

__(c) The last business day of each payroll period during the Plan Year.

 

Employer Credits at the time designated below:

 

XX(a) On any business day as specified by the Employer.

 

  2 

 

 

2.13Effective Date:

 

__(a) This is a newly-established Plan, and the Effective Date of the Plan is
_______________.

 

XX(b) This is an amendment of a plan named Ritchie Bros. Auctioneers (America)
Inc. Deferred Compensation Plan dated July 10, 2014_ and governing all
contributions to the plan through December 07, 2017. The Effective Date of this
amended Plan is December 08, 2017.

 

2.20        Normal Retirement Age: The Normal Retirement Age of a Participant
shall be:

 

XX(a) Age 55.

 

__(b) The later of age ___ or the _______ anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

 

__(c) Other: _____________________________________.

 

2.23Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer   EIN       Ritchie Bros. Auctioneers (America) Inc  
91-1830835       AssetNation Inc.   94-3345105

 

2.26Plan: The name of the Plan is

 

Ritchie Bros. Auctioneers (America) Inc. Deferred Compensation Plan.

 

2.28Plan Year: The Plan Year shall end each year on the last day of the month of
December.

 

2.30Seniority Date: The date on which a Participant has:

 

XX(a) Attained age 55.

 

__(b) Completed __ Years of Service from First Date of Service.

 

__(c) Attained age __ and completed __ Years of Service from First Date of
Service.

 

__(d) Not applicable – distribution elections for Separation from Service are
not based on Seniority Date.

 

  3 

 

 

4.1          Participant Deferral Credits: Subject to the limitations in Section
4.1 of the Plan, a Participant may elect to have his Compensation (as selected
in Section 2.8 of this Adoption Agreement) deferred within the annual limits
below by the following percentage or amount as designated in writing to the
Committee:

 

XX(a) Base salary:

 

minimum deferral:   %       maximum deferral: 50 %

 

XX(b) Service Bonus:

 

XXService Bonus

 

minimum deferral:   %       maximum deferral: 100 %

 

 

XX(c) Performance-Based Compensation:

 

XXPerformance Based Bonus

 

minimum deferral:   %       maximum deferral: 100 %

 

__(d) Commissions:

 

minimum deferral:   %       maximum deferral:   %

 

__(e) Form 1099 Compensation:

 

minimum deferral:   %       maximum deferral:   %

 

__(f) Other:

 

minimum deferral:   %       maximum deferral:   %

 

__(g) Participant deferrals not allowed.

 

  4 

 

 

4.1.2       Participant Deferral Credits and Employer Credits – Election Period:
Participant elections regarding Participant Deferral Credits and Employer
Credits shall be subject to the following effective periods (one must be
selected):

 

__(a) Evergreen election. An election made by the Participant shall continue in
effect for subsequent years until modified by the Participant as permitted in
Section 4.1 and Section 4.2. (This option is not permitted if source year
accounts are elected in Section 4.3)

 

XX(b) Non-Evergreen election. Any election made by the Participant shall only
remain in effect for the current election period and will then expire. An
election for each subsequent year will be required as permitted in Sections 4.1
and 4.2.





 

4.2Employer Credits: Employer Credits will be made in the following manner:

 

XX(a) Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:

 

XX(i) An amount determined each Plan Year by the Employer.

 

__(ii) Other: _______________________________________.

 

__(b) Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:

 

__(i) An amount determined each Plan Year by the Employer.

 

__(ii) Other: _______________________________________.

 

__(c) Employer Credits not allowed.

 

  5 

 

 

4.3Deferred Compensation Account: The Participant is permitted to establish the
following accounts:

 

XX(a) Non-source year account(s). Deferred Compensation Account(s) will not be
established on a source year basis:

 

XX(i) A Participant may establish only one account to be distributed upon
Separation from Service. One set of payment options for that account is allowed
as permitted in Section 7.1. Additional In-Service or Education accounts may be
established as permitted in Section 5.4.

 

__(ii) A Participant may establish multiple accounts to be distributed upon
Separation from Service. Each account may have one set of payment options as
permitted in Section 7.1 Additional In-Service or Education accounts may be
established as permitted in Section 5.4. If this multiple account option is
elected, the Participant will also be required to elect Separation from Service
payment options for each In- Service or Education account established.

 

__(b) Source year account(s): Annual Deferred Compensation Account(s) will be
established each year in which Participant Deferral Credits or Employer Credits
are credited to the Participant. Only one account may be established each year
for distribution upon Separation from Service. One set of payment options for
that account is allowed as permitted in Section 7.1. Additional In-Service or
Education accounts may be established for each source year as permitted in
Section 5.4. If this option is selected, Evergreen elections as described in
Section 4.1.2 are not permitted.

 

5.2Disability of a Participant:

 

XX(a) A Participant's becoming Disabled shall be a Qualifying Distribution Event
and the Deferred Compensation Account shall be paid by the Employer as provided
in Section 7.1.

 

__(b) A Participant becoming Disabled shall not be a Qualifying Distribution
Event.

 



5.3          Death of a Participant: If the Participant dies while in Service,
the Employer shall pay a benefit to the Beneficiary in an amount equal to the
vested balance in the Deferred Compensation Account of the Participant
determined as of the date payments to the Beneficiary commence, plus:

 

__(a) An amount to be determined by the Committee.

 

XX(b) No additional benefits.

 

  6 

 

 

5.4          In-Service or Education Distributions: In-Service and Education
Accounts are permitted under the Plan:

 

XX(a) In-Service Accounts are allowed with respect to:

__Participant Deferral Credits only.

__Employer Credits only.

XXParticipant Deferral and Employer Credits.

 

In-service distributions may be made in the following manner:

XXSingle lump sum payment.

__Annual installments over a term certain not to exceed ___ years.

 

Education Accounts are allowed with respect to:

__Participant Deferral Credits only.

__Employer Credits only.

XXParticipant Deferral and Employer Credits.

 

Education Accounts distributions may be made in the following manner:

XXSingle lump sum payment.

__Annual installments over a term certain not to exceed ___ years.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__Forfeited.

XXDistributed at Separation from Service if vested at that time.

 

__(b) No In-Service or Education Distributions permitted.

 

5.5Change in Control Event:

 

XX(a) Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.

 

__(b) A Change in Control shall not be a Qualifying Distribution Event.

 

5.6Unforeseeable Emergency Event:

 

XX(a) Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

__(b) An Unforeseeable Emergency shall not be a Qualifying Distribution Event.

 

  7 

 

 

6.          Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the Deferred Compensation Account upon the first to occur of the
following events:

 

__(a) Normal Retirement Age.

 

__(b) Death.

 

__(c) Disability.

 

__(d) Change in Control Event.

 

XX(e) Satisfaction of the vesting requirement as specified below:

 

XXEmployer Discretionary Credits:

 

XX(i) Immediate 100% vesting.

 

__(ii) 100% vesting after __ Years of Service.

 

__(iii) 100% vesting at age __.

 

__ (iv) Number of Years
of Service   Vested
Percentage               Less than 1   %       1   %       2   %       3   %    
  4   %       5   %       6   %       7   %       8   %       9   %       10 or
more   %

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

__(1) First day of Service.

 

__(2) Effective date of Plan participation.

 

__(3) Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

  8 

 

 

__Other Employer Credits:

 

__(i) Immediate 100% vesting.

 

__(ii) 100% vesting after __ Years of Service.

 

__(iii) 100% vesting at age __.

 

__ (iv)

Number of Years

of Service

 

Vested

Percentage

                Less than 1   %       1   %       2   %       3   %       4   %
      5   %       6   %       7   %       8   %       9   %       10 or more   %

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

__(1) First day of Service.

 

__(2) Effective date of Plan participation.

 

__(3) Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

  9 

 

 

7.1          Payment Options: Any benefit payable under the Plan upon a
permitted Qualifying Distribution Event may be made to the Participant or his
Beneficiary (as applicable) in any of the following payment forms, as selected
by the Participant in the Participation Agreement:

 

(a)Separation from Service (Seniority Date is Not Applicable)

 

__(i) A lump sum.

 

__(ii) Annual installments over a term certain as elected by the Participant not
to exceed 5 years.

 

(b)Separation from Service prior to Seniority Date (If Applicable)

 

XX(i) A lump sum.

 

XX(ii) Annual installments over a term certain as elected by the Participant not
to exceed 5 years.

 

(c)Separation from Service on or After Seniority Date (If Applicable)

 

XX(i) A lump sum.

 

XX(ii) Annual installments over a term certain as elected by the Participant not
to exceed 15 years.

 

__(iii) Not Applicable.

 

(d)Separation from Service Upon a Change in Control Event

 

XX(i) A lump sum.

 

(e)Death

 

XX(i) A lump sum.

 

__(ii) Annual installments over a term certain as elected by the Participant not
to exceed ___ years.

 

(f)Disability

 

XX(i) A lump sum.

 

__(ii) Annual installments over a term certain as elected by the Participant not
to exceed __ years.

 

__(iii) Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

__ Forfeited.

 

__ Distributed at Separation from Service if vested at that time.

 

  10 

 

 

(g)Change in Control Event

 

XX(i) A lump sum.

 

__(ii) Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

__Forfeited.

__Distributed at Separation from Service if vested at that time.

 

7.4De Minimis Amounts.

 

__(a) Notwithstanding any payment election made by the Participant, the vested
balance in all Deferred Compensation Account(s) of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ ___________. In
addition, the Employer may distribute a Participant's vested balance in all
Deferred Compensation Account(s) of the Participant at any time if the balance
does not exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan.

 

XX(b) There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant's vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.

 

10.1        Contractual Liability: Liability for payments under the Plan shall
be the responsibility of the:

 

XX(a) Company.

 

__(b) Employer or Participating Employer who employed the Participant when
amounts were deferred.

 

14.           Amendment and Termination of Plan: Notwithstanding any provision
in this Adoption Agreement or the Plan to the contrary, Section ______of the
Plan shall be amended to read as provided in attached Exhibit _____________.

 

XXThere are no amendments to the Plan.

 

17.8        Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Washington, except to the extent
that such laws are superseded by ERISA and the applicable provisions of the
Code.

 

  11 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

  Ritchie Bros. Auctioneers (America) Inc   Name of Employer         By:    
Authorized Person   Date:  

 

The Plan is adopted by the following Participating Employers:

 

  AssetNation Inc.   Name of Employer         By:     Authorized Person   Date:
 

 

  12 

